Name: Commission Regulation (EC) No 1960/94 of 27 July 1994 derogating from the detailed rules for the delivery by producers of the table wine they are required to deliver for compulsory distillation and support distillation in respect of the 1993/94 wine year
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology
 Date Published: nan

 No L 198/96 Official Journal of the European Communities 30 . 7. 94 COMMISSION REGULATION (EC) No 1960/94 of 27 July 1994 derogating from the detailed rules for the delivery by producers of the table wine they are required to deliver for compulsory distillation and support distillation in respect of the 1993/94 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas, pursuant to Article 12 (5) of Regulation (EEC) No 441 /88, these distillation operations may not take place after the end of the wine year in question ; Whereas Regulation (EC) No 189/94 provides for the possibility of terminating long-term storage contracts in order to send such wine for compulsory distillation ; whereas, in view of the date of entry into force of that provision, the final date for the delivery of table wine to distilleries should be put back to 27 August 1994 ; whereas for administrative reasons distillation operations should also be continued until 20 September 1994 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1891 /94 (2), and in particular Article 39 (9) thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EC) No 343/94 (3), as amended by Regulation (EC) No 827/94 (4), opening compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87 and derogating for the 1993/94 wine year from certain detailed rules for the application thereof opens compulsory distillation of table wine as provided for in Article 39 of Regulation (EEC) No 822/87 for the 1992/93 wine year ; whereas Commission Regulation (EC) No 465/94 (*), as last amended by Regula ­ tion (EC) No 610/94 (6), lays down the percentages of table wine production to be delivered for compulsory distillation by each person subject to the obligation ; Whereas, in accordance with Article 12 (4) of Commis ­ sion Regulation (EEC) No 441 /88 of 17 February 1988 laying down detailed rules for applying compulsory distil ­ lation as referred to in Article 39 of Council Regulation (EEC) No 822/87 Q, as last amended by Regulation (EEC) No 3699/92 (8), producers are required to deliver table wine to a distillery by 31 July 1994 at the latest ; Article 1 For the 1993/94 wine year and by way of derogation : 1 . from the first indent of Article 12 (4) of Regulation (EEC) No 441 /88 , persons subject to the obligation to deliver for compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 shall deliver the table wine to a distillery by 27 August 1994 at the latest ; 2. from Article 12 (5) of Regulation (EEC) No 441 /88 the distillation operations provided for in Article 39 of Regulation (EEC) No 822/87 may not take place after 20 September 1994. 3 . from Article 7 ( 1 ) of Regulation (EEC) No 2721 /88, the distillation operations provided for in Article 41 of Regulation (EEC) No 822/87 may not take place after 20 September 1994. Whereas, pursuant to Article 7 ( 1 ) of Commission Regula ­ tion (EEC) No 2721 /88 (9), as last amended by Regulation (EEC) No 2181 /91 (10), laying down detailed rules for voluntary distillation these distillation operations may not take place after the end of the wine year in question ; (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 197, 30. 7. 1994, p. 42. (3) OJ No L 44, 17. 2. 1994, p. 9 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1994. (4) OJ No L 95, 14. 4. 1994, p. 10 . 0 OJ No L 58, 2. 3 . 1994, p. 2 . ( «) OJ No L 77, 19 . 3. 1994, p. 12 . o OJ No L 45, 18 . 2. 1988, p. 15. (8) OJ No L 374, 22. 12. 1992, p . 54. (9) OJ No L 241 , 1 . 9 . 1988, p. 88 . 10) OJ No L 202, 25. 7. 1991 , p . 16. 30 . 7. 94 Official Journal of the European Communities No L 198/97 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission